PER CURIAM.
The following paragraph appears in the District Court’s findings of fact:
“In the light of this evidence there can be no doubt whatsoever but that if the four plaintiffs involved in this case had been white children they would have been assigned by the local authorities to Glass [the white high school], irrespective of distances involved and academic qualifications, and they would never have been forced by the local authorities to submit themselves to the rigid distance and academic placement rules of the Pupil Placement Board. They have therefore been discriminated against because of their race.”
In light of this, the court is of opinion that all four of the plaintiffs should have been admitted, not merely two of them. The order is reversed insofar as it denied admission of Cecelia Karen Jackson and Brenda Evora Hughes. Jones v. School Board of City of Alexandria, 278 F.2d 72 (4th Cir. 1960); Marsh v. County School Board of Roanoke County, 305 F.2d 94 (4th Cir. 1962); Green v. School Board of City of Roanoke, 304 F.2d 118 (4th Cir. 1962); and Dillard v. School Board of the City of Charlottesville, 308 F.2d 920.
The remaining issues are reserved for disposition after the Supreme Court has acted upon a petition for cerbiorari expected to be filed in the case of Dillard v. School Board of the City of Char-lottesville, supra. The decree of the District Court is reversed in part and remanded for further action in accordance with this opinion.